DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “parafoil wing aircraft wherein the lift elements are parafoils” of claim 36, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 21-24, & 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbuse (US Patent No. 3,645,474).  
Regarding claim 19
	Arbuse teaches an aerial platform (See figures 1-4, ref # 11) comprising a structure that supports lift elements, (See figures 1-4, ref # 12, 15, & 22) thrusters, (See figures 1-4, ref # 21) landing gear (See figures 1-4, ref # 30 & 31) and a fuel supply (See column 2, lines 69-75) and has a coupling mechanism (See column 2, lines 1-10) external to said structure adapted for coupling to a suitably adapted terrain vehicle (See figures 1-4, ref # 10) so as to convert the terrain vehicle (See figures 1-4, ref # 10) to a flying vehicle; (See figures 1-4) the aerial platform 

Regarding claim 21
	Arbuse teaches further including adjustable legs (See figures 1-4, ref # 30a & 30b) that serve as landing gear (See figures 1-4, ref # 30 & 31) and each of which comprises at least two telescopic elements (retractable) that can be extended between a collapsed position and an extended position.  (See column 3, lines 13-35 & figures 1-4)  

Regarding claim 22
	Arbuse teaches wherein height adjustment of the adjustable legs (See figures 1-4, ref # 30a & 30b) serves to lower and raise the coupling mechanism (See column 2, lines 1-10) in order to facilitate engagement with the connectors (See column 2, lines 1-10) regardless of the height of the terrain vehicle (See figures 1-4, ref # 10) and to lift the terrain vehicle (See figures 

Regarding claim 23
	Arbuse teaches a flying vehicle (See figures 1-4) comprising the aerial platform (See figures 1-4, ref # 11) coupled to a terrain vehicle, (See figures 1-4, ref # 10) wherein the terrain vehicle (See figures 1-4, ref # 10) forms the cockpit of the flying vehicle.  (See column 1, lines 66-75, column 2, lines 1-16, & figures 1-4)   

Regarding claim 24
	Arbuse teaches wherein the terrain vehicle (See figures 1-4, ref # 10) includes flight controls that are automatically coupled to the airplane structure (See figures 1-4, ref # 11) when the terrain vehicle (See figures 1-4, ref # 10) is coupled to the airplane structure.  (See column 1, lines 66-75, column 2, lines 1-16, & figures 1-4, ref # 11)  

Regarding claim 27
	Arbuse teaches wherein the flight controls generate control signals that are conveyed by wires to control elements of the airplane structure, (See figures 1-4, ref # 11) each of said wires having respective segments in the terrain vehicle (See figures 1-4, ref # 10) and the airplane structure (See figures 1-4, ref # 11) and said respective segments being adapted for mutual coupling via respective connectors in the terrain vehicle (See figures 1-4, ref # 10) and the airplane structure.  (See column 1, lines 66-75, column 2, lines 1-16, & figures 1-4, ref # 11)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 29, & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbuse (US Patent No. 3,645,474) as applied to claims 19 & 24 above, and further in view of H.F. Schey & P. Morel (FR Patent No. 1,485,308).  
Regarding claim 25
	Arbuse teaches wherein the flight controls are coupled via the coupling mechanism (See column 2, lines 1-10) to control elements of the airplane structure.  (See column 1, lines 66-75, column 2, lines 1-16, & figures 1-4, ref # 11)  
	Arbuse does not teach the flight controls include levers.  
th paragraph, & figures 1, 2, 4, & 5)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the flight controls that include levers as taught by Morel in the flying vehicle of Arbuse, since it is well-known to have levers for flight controls.  

Regarding claim 29
	Arbuse does not teach wherein the coupling mechanism includes at least one latch mechanism adapted to latch on to said one or more connectors.  
	However, Morel teaches wherein the coupling mechanism (See figures 5 & 6, ref # 101-104 & 111-114) includes at least one latch mechanism (See figures 5 & 6, ref # 101-104) adapted to latch on to said one or more connectors.  (See page 1, 6th paragraph, & figures 5 & 6, ref # 111-114)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a coupling mechanism that includes at least one latch mechanism adapted to latch on to said one or more connectors as taught by Morel in the flying vehicle of Arbuse, so as to secure the terrain vehicle to the aerial platform.  

Regarding claim 30
	Arbuse teaches wherein the one or more connectors are fixed to elements mounted on a roof of the terrain vehicle.  (See column 2, lines 1-16 & figures 1-4, ref # 10)  

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbuse (US Patent No. 3,645,474) as applied to claim 24 above, and further in view of Gentry (Pub No. US 2016/0272308 A1).  
Regarding claim 26
	Arbuse does not teach wherein the flight controls generate control signals that are conveyed wirelessly to control elements of the airplane structure.  
	However, Gentry teaches the flight controls generate control signals that are conveyed wirelessly to control elements of the airplane structure.  (See paragraphs 0043, 0064, & 0102)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the flight controls generate control signals that are conveyed wirelessly to control elements of the airplane structure as taught by Gentry in the flying vehicle of Arbuse, since Gentry teaches having the control signals conveyed wirelessly or by wire is functionally equivalent.  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbuse (US Patent No. 3,645,474) as applied to claim 19 above, and further in view of McNally (Pub No. US 2017/0183094 A1) and Gentry (Pub No. US 2016/0272308 A1).  
Regarding claim 28
	Arbuse does not teach wherein the terrain vehicle serves only as a payload and the airplane structure is adapted for remote control.  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a terrain vehicle that serves only as a payload and the airplane structure is adapted for control as taught by McNally in the flying vehicle of Arbuse, so as to transport a payload faster and more direct.  (See paragraph 0003)  
	A modified Arbuse does not teach the airplane structure is adapted for remote control.  
	However, Gentry teaches the airplane structure is adapted for remote control.  (See paragraphs 0043, 0064, & 0102)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an airplane structure is adapted for remote control as taught by Gentry in the flying vehicle of Arbuse, so as to operate the flying vehicle as a UAV.  

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbuse (US Patent No. 3,645,474) as applied to claim 19 above, and further in view of McNally (Pub No. US 2017/0183094 A1).  
Regarding claim 36
	Arbuse does not teach the aerial platform being a parafoil wing aircraft wherein the lift elements are parafoils.   

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an aerial platform being a parafoil wing aircraft wherein the lift elements are parafoils as taught by McNally in the flying vehicle of Arbuse, so as to lift heavier objects/payloads.  

Allowable Subject Matter
Claims 20 & 31-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, 
The prior art does not disclose or suggest the claimed “the coupling mechanism is capable of being lowered and raised in order to facilitate engagement with the connectors regardless of the height of the terrain vehicle and to lift the terrain vehicle off the ground after engagement” in combination with the remaining claim elements as set forth in claim 20.  
Regarding claim 31, 
The prior art does not disclose or suggest the claimed “each latch mechanism includes on opposite sides thereof clasps capable of being retracted hydraulically or pneumatically via pistons so as to close the clasps from an open position to a closed position wherein they engage 
Regarding claim 32, 
The prior art does not disclose or suggest the claimed “each latch mechanism includes on opposite sides thereof clasps capable of being retracted hydraulically or pneumatically via pistons so as to close the clasps from an initially open position” in combination with the remaining claim elements as set forth in claim 32.  
Regarding claim 33, 
The prior art does not disclose or suggest the claimed “the aerial platform being a fixed-wing airplane wherein the lift elements are wings mounted on opposite sides of a fuselage of the aerial platform and the thrusters are engines mounted under the wings” in combination with the remaining claim elements as set forth in claim 33.  
Regarding claim 34, 
The prior art does not disclose or suggest the claimed “the aerial platform being a rotate-wing aircraft wherein the lift elements are rotor blades” in combination with the remaining claim elements as set forth in claim 34.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Gentry (Pub No. US 2016/0272308 A1) used above, further teaches telescopic elements as adjustable legs of a flying vehicle.  The references Hanssen (US Patent No. 2,624,530), Frakes (US Patent No. 2,373,467), & Johnson (US Patent No. 2,215,003) each .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647